DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/03/2021 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, a process for the production of an injection-molded element, claims 1-9, in the reply filed on 09/06/2022 is acknowledged. Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (EP 3025603A1) in view of Qin et al. (US 2013/0026678).

With respect to claims 1, 4-6 and 8, Arnold teaches a process for the production of an injection-molded element (“a shield 112” and “a functional insert 110” which is embedded in the outer surface 116 of the shield 112, Pa [0031], [0033]) with a front side and a reverse side (Figs. 3-5), where there is, arranged on the front side of the injection-molded element, a film element (“functional insert 110”) flush with the surface of an in-mold-coating layer (Figs. 3 and 4),
wherein the film element (“functional insert 110”) inherently has an edge and defines an inner edge region which extends from the edge over a predetermined distance d1 running at right angles to the edge in the direction of the film element, where d1 is smaller than half of the width of the film element,
and wherein the process (Figs. 5a-5d) comprises the following steps in this sequence:
providing a mold which in the closed state defines, between a first mold half (“an outer mould 50”) which replicates the front side of the injection-molded element (“The mould cavity 52 corresponds in shape to the intended outer surface of the visor 100”, Pa [0035]) and a second mold half (“an inner mould 58”) which replicates the reverse side of the injection-molded element (“The inner mould 58 has an optical grade quality finish”, Pa [0037]), a cavity (“the mould cavity 52”) configured in a manner complementary to the injection-molded element (“The mould cavity 52 corresponds in shape to the intended outer surface of the visor 100 and the recess 53 has the shape of the bulge 132.”, Pa [0035]),
placing the film element into the first mold half (“The insert 110 is placed into the recess 53”, Pa [0035]),
closing the mold (“an inner mould 58 is aligned with the outer mould 50 to close the mould cavity 52”, Pa [0037]),
injecting a plastified thermoplastic material into the cavity in order to configure an in-mold-film coating layer (“Molten polycarbonate visor material 60 is injected under pressure P into the mould cavity 52 through the injection passages 59”, Pa [0037]),
allowing the plastics material to solidify (“the moulds 50, 58 are cooled.”, Pa [0037]),
opening the mold (“the inner mould 58 and outer mould 50 may then be separated”, Pa [0038]) and
removing the injection-molded element (“the completed visor 100 removed”, Pa [0038]),
wherein the thickness of the film element is 550 μm (“the insert 110 comprises an interface layer 102, an intermediate photochromatic layer 104, a protective layer 106 and an outer coating 108. The materials and thicknesses of the various layers are as described in relation to Fig. 2.”, Pa [0033]; “the interface layer 2 and protective layer 6 …each having a thickness of 0.2 mm… The intermediate layer 4 is around 0.1 mm in thickness”, Pa [0028]; “The outer coating 8 has a thickness of around 0.05 mm”, Pa [0029]), and
wherein the film element (“the insert 110”) covers only a partial region in the first mold half (Fig. 5b).
Arnold further teaches that the mould 50 is heated to a temperature of around 280° C and a cut, pre-shaped insert 110 is supplied, preheated to around 130 ° C (Pa [0035]), but does not specifically teach that at least during one portion of the injection of the plastified thermoplastic material at least the inner edge region of the film element is heated by one or more temperature-controlled elements present in the first mold half at least to a temperature T of 20° C. below the Vicat softening point (determined in accordance with DIN ISO 306:2014 method B at 120 K/h of heating time) of the material of the film element.
In the same field of endeavor, an insert injection molding, Qin teaches that a variable mold temperature control process can be used to cycle the mold between at least the first and second temperatures to allow for the manufacturing of a successive plurality of finished parts, by placing the insert into the mold at a lower mold temperature and closing the mold before heating the mold (and thus the insert) to a higher temperature at which the molding material can be injected, temperature “shocks” to the insert (e.g., due to temperature differences between the insert and high mold temperatures of current constant mold temperature systems during initial placement of the insert into the mold) and the resultant distortion/breakage of the insert and/or difficultly in properly closing the mold can be controlled or even eliminated. That is, any distortion that may have otherwise occurred as the insert is being heated in the mold are prevented or at least controlled by opposing portions of the mold (e.g., movable and stationary platens) being compressed or clamped around the insert during the heating process (Pa [0018]). Qin further teaches that it has been found that first mold temperatures in the range of about 60° C.-80° C., such as about 65° C.-75° C., can limit distortion of an insert upon contact of the insert with a mold (Pa [0025]), a second temperature is a temperature suitable for injection of the molding material which may be dictated by one or more factors such as type of molding material, shape/dimensions of mold cavity, etc., such as about 115° C.-145° C., or about 125° C.-135° C (Pa [0024]), and heating 212 of the mold 100 may be accomplished in any appropriate manner such as via electric heating, induction, heating, heat transfer media (e.g., hot water, steam, hot oil, etc.) cycling or otherwise flowing through passageways extending through one or both of the first and second mold members 104, 108 designed to effect transfer of heat from the heating media to the mold 100, and/or the like (Pa [0025]). 
Since Arnold teaches injecting polycarbonate at a higher temperature than 150 ° C to decrease the viscosity of the polycarbonate, whereby a higher flow rate and shorter cycle time can be obtained (Pa [0024]), it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Arnold with the teachings of Qin, provide the heating elements taught by Qin in both mold halves, and incorporate Qin’s variable mold temperature control process into Arnold’s process such that the film (“insert”) is placed into the mold at a lower mold temperature and the mold is closed before heating the mold (and thus the insert) to a higher temperature at which the molding material can be injected (in this combination, a higher temperature than 150 ° C which is within the claimed temperature range) in order to control or even eliminate distortion/breakage of the insert and/or difficultly in properly closing the mold.

With respect to claim 3, Arnold as applied to claim 1 above further teaches that regions of the film element that do not belong to the inner edge region” are not heated to the temperature T (“the surface of the mould adjacent to the insert may be cooled. Excessive temperature may damage the functional material as is the case with many photochromatic pigments. Additionally, melting of the outer surface of the thermoformed insert is to be avoided as this could lead to degradation of the optical quality.”, Pa [0023]). 

With respect to claim 7, Arnold as applied to claim 1 above further teaches that the film element (“insert”) is a colored film (“a photochromatic layer”, Pa [0015] or “coloured and decorative inserts”, Pa [0018])), a film with optically discernible surface structure (“the insert material comprises an optical quality grade surface”, Pa [0016]), a film with antireflective function, a film with anti-fingerprint function, a film with antiglare function, or a film with antifogging function (“anti-fog coating”, Pa [0022]).

With respect to claim 9, Arnold as applied to claim 1 above further teaches after removal of the injection-molded element, a subsequent coating of at least the component side on which the film element is present (“The coating may be an anti-scratch and/or anti-fog coating or any other appropriate treatment. It is of course understood that certain treatments after moulding may be nevertheless desirable, where it is explicitly intended to treat both the insert region and the remainder of the visor.”, Pa [0022]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold (EP 3025603A1) in view of Qin et al. (US 2013/0026678) as applied to claim 1 above, and further in view of Wada et al. (US 4,340,551).

With respect to claim 2, Arnold as applied to claim 1 above further teaches that the insert is preferably maintained below about 150 ° C during injection moulding of the visor material so the surface of the mould adjacent to the insert may be cooled, since excessive temperature may damage the functional material as is the case with many photochromatic pigments and melting of the outer surface of the thermoformed insert is to be avoided as this could lead to degradation of the optical quality (Pa [0023]), while it is also possible to inject polycarbonate at a higher temperature than 150 ° C, in this way the normal production cycle of the mould may be shortened without damaging the photochromatic pigment, and higher temperatures will also decrease the viscosity of the polycarbonate, whereby a higher flow rate and shorter cycle time can be obtained (Pa [0024]), but the combination as applied to claim 1 above does not specifically teach that locally restricted heating of the mold is achieved by means of dynamic temperature control at the film element/in-mold-coating material boundary.
In the same field of endeavor, injection molding thermoplastic resin compositions, Wada teaches that an improved method of injection molding permits the manufacture of injection molded articles exhibiting superior surface characteristics and no surface defect in a shorter molding cycle (Co 2 li 49-61), and the inner surface of the metal mold is selectively heated only superficially to a temperature above the heat distortion temperature of the resin using a high-frequency induction heating, whereby a smooth mirror surface with increased gloss is brought about on the molded resin article (Co 3 li 38-43), by employing such instantaneous heating, only a thin layer over the inner surface of the metal mold can be heated without the heat being conducted into the interior of the mold metal and without causing the whole metal mold to be heated, so as to accommodate to the prompt heat removal at time of cooling, thus, it is possible to shorten the molding cycle with simultaneous attainment of higher surface quality of the molded articles, and by employing the high-frequency induction heating, contamination due to the heating fluid is completely excluded, thus eliminating the possible deterioration of the molded product (Co 3 li 63 – Co 4 li 9). Wada further teaches that the inductor is arranged in the metal mold as a built-in installation (Co 5 li 28-30 and Fig. 4), and further advantages of the use of high-frequency induction heating is selective heating including local heating of specific area beside the superficial heating (Co 4 li 9-10, 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Arnold in view of Qin with the teachings of Wada and substitute Wada’s embedded inductor for Qin’s heating element and perform selective local heating of the surface of the mould not in contact with the film element (“insert”) in order to prevent any damage of insert due to excessive temperature and exhibit superior surface characteristics and no surface defect on the shield in a shorter molding cycle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742